     Case 2:19-cv-02208-KJD-VCF Document 27 Filed 01/25/21 Page 1 of 3




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 625-3893
 5    Attorneys for Plaintiff

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7
       MARK ALAN “MISTY” RABKA, an
 8     Individual,                                     CASE NO.: 2:19-cv-02208-KJD-VCF

 9                        Plaintiff,
                                                       STIPULATION AND ORDER TO
10     vs.                                             EXTEND REMAINING DISCOVERY
                                                       DEADLINES BY A PERIOD OF
11     ARIZONA PIPELINE COMPANY, a                     NINETY (90) DAYS
       Domestic Corporation, DOES 1-50,
12     inclusive and ROE CORPORATIONS 1-50,            (FOURTH REQUEST)
       inclusive,
13
                           Defendants
14

15
             Plaintiff MARK ALAN “MISTY” RABKA (“Plaintiff”), by and through her attorney,
16
      Jenny L. Foley, Ph.D., Esq. of the law firm HKM Employment Attorneys LLP, and Defendant
17
      ARIZONA PIPELINE COMPANY, by and through its attorney, Jessica A. Green, Esq. of the
18
      law firm Lipson, Neilson, Cole, Seltzer & Garin, P.C., hereby stipulate and agree as follows:
19
             1.      That the discovery cut-off date, currently set for January 28, 2021, be extended
20
      by a period of ninety (90) days, and become due on April 29, 2021;
21
             2.      That the deadline to file dispositive motions, currently set for March 1, 2021, be
22
      extended by a period of ninety (90) days, and become due on May 31, 2021;
23

24

25
                                                Page 1 of 3
26
     Case 2:19-cv-02208-KJD-VCF Document 27 Filed 01/25/21 Page 2 of 3




 1           3.      That the deadline to file a joint pretrial order, currently set for March 31, 2021,

 2    be extended by a period of ninety (90) days, and become due on June 29, 2021, unless

 3    dispositive motions are pending, in which case thirty (30) days after a decision on all dispositive

 4    motions has been entered;

 5           4.      That Plaintiff’s counsel and Defendants’ counsel have been in contact regarding

 6    the suitability of extending the discovery cut-off deadline in this matter. Since entry of the

 7    Court’s most recent order extending the rebuttal expert disclosure deadline on November 13,

 8    2020 [ECF No. 24], additional discovery has taken place. Particularly, Defendant has severed

 9    its rebuttal expert disclosure. Defendant has also served its first sets of document requests,

10    interrogatories, and request for admissions on the Plaintiff, with responses due at the end of

11    January. Additionally, the parties are in the process of meeting and conferring over certain of

12    the written discovery responses served by Defendant, and hope to resolve their issues through

13    the meet and confer process and without intervention by the Court. However, it is possible all

14    such issues may not be resolved, and the parties may need to resort to motion briefing which

15    will necessarily impact the remaining deadlines. Further, the parties will need to engage in

16    further expert discovery, including depositions, as well as depositions of the parties.

17           5.      With the remaining discovery to be completed, which includes the taking several

18    depositions and further meet and conferral efforts to resolve outstanding discovery disputes, the

19    parties believe discovery cannot feasibly be completed with less than one month remaining in

20    the discovery period. Accordingly, the request to extend all remaining deadlines is made in

21    good faith and not for the purpose of delay.

22           6.      All parties believe the requested extension is warranted under the current

23    circumstances and will not result in undue delay in the administration of this case.

24

25
                                                 Page 2 of 3
26
     Case 2:19-cv-02208-KJD-VCF Document 27 Filed 01/25/21 Page 3 of 3




 1           7.      This is the fourth request for an extension of the remaining deadlines in this

 2    matter and is made in good faith for the reasons stated above.

 3    Dated this 5th day of January, 2021.                 Dated this 5th day of January, 2021.

 4
        HKM EMPLOYMENT                                        LIPSON, NEILSON, COLE,
 5      ATTORNEYS LLP                                         SELTZER & GARIN, P.C.
 6
        By: /s/ Jenny L. Foley                                By: /s/ Jessica A. Green
 7      JENNY L. FOLEY, Ph.D., ESQ.                           JOSEPH P. GARIN (Bar No. 6653)
        Nevada Bar No. 9017                                   jgarin@lipsonneilson.com
 8      E-mail: jfoley@hkm.com                                JESSICA A. GREEN (Bar No. 12383)
        1785 East Sahara, Suite 300                           jgreen@lipsonneilson.com
 9      Las Vegas, Nevada 89104                               9900 Covington Cross Drive, Suite 120
        Tel: (702) 805-8340                                   Las Vegas, NV 89144
10      Fax: (702) 625-3893                                   Phone: 702-382-1500
        Attorneys for Plaintiff                               Fax: 702-382-1512
11                                                            Attorneys for Defendant
12

13

14                                                 IT IS SO ORDERED;

15                                                 ____________________________________

16                                                 UNITED STATES MAGISTRATE JUDGE

17                                                  1-25-2021
                                                   __________________________

18                                                 DATE

19

20

21

22

23

24

25
                                                Page 3 of 3
26
